Exhibit 10.4
 
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 1, 2007 (“Effective
Date”), between Pegasi Energy Resources Corporation, a Texas corporation (the
“Company”), and Michael Neufeld (the “Employee”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to employ the
Employee in the position set forth below, and the Employee desires to serve in
that capacity.
 
WHEREAS, it is anticipated that the Company will merge or otherwise combine its
business with a publicly traded shell company (“Pubco” or “Parent”) and that
following the completion of that merger (the “Shell Merger”), the Employee will
be employed by Pubco on the terms as are set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises, the Company and
Employee hereby agree as follows:
 
1.     Employment Period. The Company shall employ the Employee, and the
Employee shall serve the Company, on the terms and conditions set forth in this
Agreement, for the period commencing on the date of the Shell Merger and ending
three years after such date (the “Initial Term” and, together with any
subsequent term of Employment, the “Employment Period”). The term of employment
hereunder will automatically be renewed for successive one-year terms (each such
term a “Renewal Term”) unless either party shall, at least 90 days before the
last day of the Employment Period, provide written notice to the other party
that the Employment Period will not be extended.
 
2.     Position and Duties.
 
(a)  The Employee shall serve as President and Chief Executive Officer of the
Company, reporting to the Board, with such duties and responsibilities as are
customarily assigned to such position, and such other duties and
responsibilities not inconsistent therewith as may be assigned to him from time
to time by the Board.
 
(b)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee shall devote his
full-time efforts to the business and affairs of the Company and use his best
efforts to carry out such responsibilities faithfully and efficiently. It shall
not be considered a violation of the foregoing for the Employee to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures or
fulfill speaking engagements, (iii) manage personal investments, (iv) engage in
other business activities, so long as such activities do not materially
interfere with the performance of his responsibilities as an employee of the
Company in accordance with this Agreement or violate the provisions of Section 8
of this Agreement. The Company acknowledges that the Private Placement
Memorandum prepared in connection with the Shell Merger describes certain
personal investments and/or business activities of Employee, and Company hereby
consents to same and acknowledges that Employee’s pursuit of such business
activities does not conflict with the Company’s business or violate the Covenant
Not to Compete set forth in Section 7 below.
 
 
1

--------------------------------------------------------------------------------

 
 
3.     Compensation.
 
(a)  Base Salary. During the first contract year of the Initial Term, the
Employee shall receive an annual base salary (the “Annual Base Salary”) of
$250,000. Employee will receive an annual salary review by the Board, or an
authorized committee thereof, on or before each anniversary of the Effective
Date. The Annual Base Salary shall be payable in accordance with the Company’s
payroll practices as in effect from time to time. As part of the referenced
annual salary review, the Board or an authorized committee thereof may increase
(but not decrease) the Annual Base Salary above the foregoing amounts at its
discretion.
 
(b)  Bonus. In addition to the Annual Base Salary, the Board (or its designated
compensation committee) may award Employee an annual bonus at its discretion.
Employee acknowledges that Company does not currently intend to award Employee
any bonuses until Company is profitable.
 
(c)  Benefits. During the Employment Period, the Employee and the Employee’s
direct family shall be entitled to participate in all benefit programs of the
Company or Parent, including, but not limited to, health insurance coverage, as
well as all welfare benefit plans, practices, policies and programs provided by
the Company or Parent, including, but not limited to any comprehensive dental
plan, retirement plans and profit sharing programs the Company or Parent may
provide to other employees from time to time.
 
(d)  Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in carrying out the Employee’s duties under this Agreement, provided
that the Employee complies with the policies, practices and procedures of the
Company for submission of expense reports, receipts and similar documentation of
such expenses.
 
(e)      Vacation. During the Employment Period, the Employee shall be entitled
to a paid annual vacation of four weeks and other fringe benefits on such terms
and conditions as may be determined by the Board or authorized committee thereof
from time to time.
 
4.     Termination of Employment.
 
(a)      Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. The
Company shall be entitled to terminate the Employee’s employment because of the
Employee’s Disability during the Employment Period. “Disability” means that (i)
the Employee has been unable, for a period of three (4) consecutive months in
any given twelve (12) month period, to perform the Employee’s duties under this
Agreement, as a result of physical or mental illness or injury, and (ii) a
physician selected by the Company or its insurers, and acceptable to the
Employee or the Employee’s guardian or legal representative, has determined that
the Employee’s incapacity is total and permanent. A termination of the
Employee’s employment by the Company for Disability shall be communicated to the
Employee by written notice, and shall be effective on the 60th day after receipt
of such notice by the Employee (the “Disability Effective Date”), unless the
Employee is able to, and does, return to full-time performance of the Employee’s
duties before the Disability Effective Date.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)       By the Company.
 
(A)       The Company may terminate the Employee’s employment during the
Employment Period for Cause or without Cause. “Cause” means:
 
(i)  Employee having, in the reasonable judgment of the Company, committed an
act which if prosecuted and resulting in a conviction would constitute a fraud,
embezzlement, or any felonious offense (specifically excepting simple
misdemeanors not involving acts of dishonesty and all traffic violations);
 
(ii)  the Employee’s theft, embezzlement, misappropriation of or intentional and
malicious infliction of damage to the Company’s property or business
opportunity;
 
(iii)      the Employee’s repeated abuse of alcohol, drugs or other substances
as determined by an independent medical physician; or
 
(iv)     the Employee’s engagement in gross dereliction of duties, refusal to
perform assigned duties consistent with his position, his knowing and willful
breach of any material provision of this Agreement continuing after written
notice from the Company or repeated violation of the Company’s written policies
after written notice.
 
(B)      A termination of the Employee’s employment by the Company for Cause
shall be effectuated by giving the Employee written notice (“Notice of
Termination for Cause”) of the termination, setting forth the conduct of the
Employee that constitutes Cause. Termination of employment by the Company for
Cause shall be effective on the date when the Notice of Termination for Cause is
given, unless the notice sets forth a later date (which date shall in no event
be later than 60 days after the notice is given). Employee will be immediately
advised of any allegations of conduct covered by clause (A) above and will be
provided a period of fifteen (15) days from the date of the written notice to
defend himself against such allegations and to take any appropriate remedial
action. If Employee shows that the allegations are untrue or takes appropriate
remedial action to address the allegations, the Company will not terminate the
Employee’s employment for Cause.
 
(C)       A termination of the Employee’s employment by the Company without
Cause shall be effected by giving the Employee written notice of the termination
at least 3 months (90 days) prior to the termination date.
 
(c)       By the Employee.
 
(A)       The Employee may terminate employment with or without Good Reason.
“Good Reason” means:
 
 
3

--------------------------------------------------------------------------------

 
 
(i)   the assignment to the Employee of any duties inconsistent in any respect
with paragraph (a) of Section 2 of this Agreement, other than actions that are
not taken in bad faith and are remedied by the Company within thirty (30) days
after receipt of notice thereof from the Employee;
 
(ii)  any failure by the Company to comply with any provision of Section 3 of
this Agreement, other than failures that are not taken in bad faith and are
remedied by the Company within thirty (30) days after receipt of notice thereof
from the Employee;
 
(iii)      the occurrence of a Non-Negotiated Change in Control of the Company
(as defined below); or
 
(iv)      the Company’s material breach of this Agreement
 
For purposes of this Agreement, “Non-Negotiated Change in Control” means any one
or more of the following occurrences:
 
(x)    Any individual, corporation (other than the Company, any trustees or
other beneficiary holding securities under any employee benefit plan of the
Company, or any Company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), partnership, trust, association, pool, syndicate, or any other
entity or any group of persons acting in concert becomes the beneficial owner
(within the meaning of Rule 1 3d-3 under the Securities Exchange Act of 1934) of
securities of the Company possessing more than fifty percent (50%) of the voting
power for the election of directors of the Company;
 
(y)    There shall be consummated any consolidation, merger, or other business
combination involving the Company or the securities of the Company in which
holders of voting securities of the Company immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Company (or, if the Company does not survive such transaction,
voting securities of the entity surviving such transaction) having less than
fifty percent (5 0%) of the total voting power in an election of directors of
the Company (or such other surviving corporation); or
 
(z)     There shall be consummated any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (on a consolidated basis) to a
party which is not controlled by or under common control with the Company.
 
(d)      A termination of employment by the Employee for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth the event that constitutes Good
Reason. A termination of employment by the Employee for Good Reason shall be
effective on the fifth business day following the date when the Notice of
Termination for Good Reason is given, unless the notice sets forth a later date
(which date shall in no event be later than 30 days after the notice is given).
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  A termination of the Employee’s employment by the Employee without Good
Reason shall be effected by giving the Company written notice of the termination
at least thirty (30) days prior to the termination date.
 
(f)  Notwithstanding anything in this Agreement to the contrary, in no event
will any amount which otherwise would be payable under or pursuant to this
Agreement be payable to Employee to the extent such amount, together with all
other amounts payable and benefits provided to Employee under or pursuant to
this Agreement and/or under any other plan(s), agreements and/or arrangement(s)
arising out of Employee’s employment relationship with Company and/or any direct
or indirect subsidiary of Company (including without limitation any such amounts
payable by any affiliate of Company or any acquirer of any of the stock or
assets of Company or any affiliate of such acquirer), if paid to Employee, would
result in Employee receiving an “excess parachute payment” for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended. The determination
of whether a payment under or pursuant to this Agreement would result in
Employee receiving an excess parachute payment (but for the provisions of this
Section 4) shall be made by counsel for Company reasonably selected by Company
(after consultation with Company’s independent auditor) and acceptable to
Employee.
 
(g)  No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination for Cause or a Notice of Termination for Good Reason shall not
constitute a waiver of the right to assert, and shall not preclude the party
giving notice from asserting, such fact or circumstance in an attempt to enforce
any right under or provision of this Agreement.
 
(h)  Date of Termination. The “Date of Termination” means the date of the
Employee’s death, the Disability Effective Date, the date on which the
termination of the Employee’s employment by the Company for Cause or by the
Employee for Good Reason is effective, or the date described in Section 4(b)(C)
above in the event the Company gives the Employee notice of a termination of
employment without Cause or the date described in Section 4(e) above in the
event the Employee gives the Company notice of a termination of employment
without Good Reason, as the case may be.
 
5.     Obligations of the Company upon Termination.
 
(a)      Termination for Reasons Other Than for Cause, Death or Disability, or
Good Reason. If, during the Employment Period, the Company terminates the
Employee’s employment, for any reason other than for Cause, Death or Disability,
or the Employee terminates his employment for Good Reason, the Company shall (i)
pay two and one half (2 1/2) times the Employee’s accrued but unpaid portion of
the Annual Base Salary (the “Accrued Obligations”) to the Employee in a lump sum
in cash within ten (10) days after the Date of Termination, (ii) continue to pay
(in periodic intervals consistent with Company’s regular payroll practices) pay
two and one half (2 1/2) times the Annual Base Salary for the remainder of the
Employment Period, and (iii) provide the benefits listed under Section 3 for the
remainder of the Employment Period.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  Termination as a Result of Employee’s Death or Disability. If the
Employee’s employment is terminated by reason of the Employee’s death or
Disability during the Employment Period, (i) the Company shall pay the Accrued
Obligations to the Employee or the Employee’s estate or legal representative, as
applicable, in a lump sum in cash within thirty (30) days after the Date of
Termination, and (ii) the Company shall pay when originally due any Bonus due to
the Employee, pro rated for the period until the Date of Termination, to the
Employee or the Employee’s estate or legal representative.
 
(c)  Termination for Cause or Other than for Good Reason. If the Employee’s
employment is terminated by the Company for Cause during the Employment Period,
or if the Employee terminates his employment during the Employment Period other
than for Good Reason, the Company shall pay Employee the Accrued Obligations.
 
6.     Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Employee may qualify, nor, subject to paragraph (f) of Section 4,
shall anything in this Agreement limit or otherwise affect such rights as the
Employee may have under any contract or agreement with the Company or any of its
affiliated companies. Vested benefits and other amounts that the Employee is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company or any of its affiliated companies
on or after the Date of Termination shall be payable in accordance with such
plan, policy, practice, program, contract or agreement, as the case may be,
except as explicitly modified by Section 4(f) of this Agreement, if applicable.
 
7.     Covenant of Employee.
 
(a)       Employee recognizes that the services to be performed by him pursuant
to this Agreement are special, unique and extraordinary. The parties confirm
that it is reasonably necessary for the protection of the Company’s goodwill
that Employee agree, and accordingly, Employee does hereby agree and covenant
(the “Covenant Not to Compete”), that Employee will not, directly or indirectly,
except for the benefit of the Company:
 
(i)         become an officer, director, more than 5% stockholder, partner,
employee, proprietor, creditor or co-venturer of any corporation, firm or
business engaged in the Territory (as hereinafter defined) in the same business
as that of the Company (including the Company’s present and future subsidiaries
and affiliates) as such business shall exist on the day hereof and during the
Employment Period; or
 
(ii)        solicit, or cause or authorize, directly or indirectly, to be
solicited for employment for or on behalf of himself or third parties, any
persons who were at any time during the Employment Period hereunder, employees
of the Company (including the Company’s present and future subsidiaries and
affiliates) (except for general solicitations made to the public at large); or
 
(iii)      employ or cause or authorize, directly or indirectly, to be employed
for or on behalf of himself or third parties, any such employees of the Company
(including the Company’s present and future subsidiaries and affiliates); or
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)       use the tradenames, trademarks, or trade dress of any of the products
of the Company (including the Company’s present and future subsidiaries and
affiliates); or any substantially similar tradename, trademark or trade dress
likely to cause, or having the effect of causing, confusion in the minds of
manufacturers, customers, suppliers and retail outlets and the public generally.
 
The solicitation or acceptance of orders outside the Territory for shipment to,
or delivery in, any of part of the Territory shall constitute doing business in
the Territory in violation of this Covenant.
 
Employee acknowledges his intention that the Company shall have the broadest
possible protection of the value of the business in the Territory consistent
with public policy, and it will not violate the intent of the parties if any
court should determine that, consistent with established precedent of the forum
state, the public policy of such state requires a more limited restriction in
geographical area or duration of the aforesaid covenant not to compete,
contained in an appropriate decree.
 
(b)  The term of Employee’s Covenant Not to Compete with the Company as set
forth in this Section 7, shall commence on the date of Employee’s last day of
employment with the Company, pursuant to this Agreement or otherwise, regardless
of the reason for the termination of such employment, and shall terminate two
years thereafter. The term of this Covenant Not to Compete as it relates to
Employee under this Section is referred to hereinafter as “Employee’s Term.”
 
(c)  The territory of this Agreement shall consist of all land at any time held
under lease by the Company (or any affiliate) for mineral exploration or
development (“Leased Land”) and all surrounding land within two (2) miles from
any Leased Land (collectively, the “Territory”).
 
8.            Confidentiality; Return of Property
 
(a)      The Employee acknowledges that during the Employment Period he will
receive confidential information from the Company, the Parent and subsidiaries
of the Company (each a “Relevant Entity”). Accordingly, the Employee agrees that
during the Employment Period and thereafter, the Employee and his affiliates
shall not, except in the performance of his obligations to the Company hereunder
or as may otherwise be approved in advance by the Company, directly or
indirectly, disclose or use (except for the direct benefit of the Company) any
confidential information that he may learn or has learned by reason of his
association with any Relevant Entity. Upon termination of this Agreement, the
Employee shall promptly return to the Company any and all properties, records or
papers of any Relevant Entity, that may have been in his possession at the time
of termination, whether prepared by the Employee or others, including, but not
limited to, confidential information and keys. For purposes of this Agreement,
“confidential information” includes all data, analyses, reports,
interpretations, forecasts, documents and information concerning a Relevant
Entity and its affairs, including, without limitation with respect to clients,
products, policies, procedures, methodologies, trade secrets and other
intellectual property, systems, personnel, confidential reports, technical
information, financial information, business transactions, business plans,
prospects or opportunities, (i) that the Company reasonably believes are
confidential or (ii) the disclosure of which could be injurious to a Relevant
Entity or beneficial to competitors of a Relevant Entity, but shall exclude any
information that (x) the Employee is required to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena or other process of law, (y)
is or becomes publicly available prior to the Employee’s disclosure or use of
the information in a manner violative of the second sentence of this Section
8(a), or (z) is rightfully received by Employee without restriction or
disclosure from a third party legally entitled to possess and to disclose such
information without restriction (other than information that he may learn or has
learned by reason of his association with any Relevant Entity). For purposes of
this Agreement, “affiliate” means any entity that, directly or indirectly, is
controlled by, or under common control with, the Employee. For purposes of this
definition, the terms “controlled” and “under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting stock, by contract or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)       Injunction. Notwithstanding any other provisions of this Agreement,
Employee acknowledges and agrees that in the event of a violation or threatened
violation of any of the provisions of this Section 8, Employer shall have no
adequate remedy at law and shall therefore be entitled to enforce each such
provision by temporary or permanent injunctive or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving damage or
posting any bond or other security, and without prejudice to any other remedies
that may be available at law or in equity.
 
9.     Successors.
 
(a)  This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives.
 
(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
(c)       It is anticipated that the Company will merge or otherwise combine its
business with Pubco and that following the completion of the Shell Merger, the
Employee will be employed by Pubco on the exact same terms as are set forth
herein. The Company will take whatever action is required and execute any
documents that may be required to further the intent of this Section 9(c).
 
             10.              Miscellaneous.
 
(a)       This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Texas, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Employee:
 
2001 Holcombe Blvd.
Suite 3903
Houston, Texas 77030
 
If to the Company:
 
Pegasi Energy Resources Corporation
218 North Broadway, Suite 204
Tyler, Texas 75702
 
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 10. Notices and communications
shall be effective when actually received by the addressee.
 
(c)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
 
(d)  Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
 
(e)  The failure of the Employee or the Company to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
 
(f)       The Employee and the Company acknowledge that this Agreement
supersedes any other agreement between them concerning the subject matter
hereof.
 
(g)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and which together shall constitute one instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Employee has hereunto set the Employee's hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
 
 

    PEGASI ENERGY RESOURCES CORPORATION                  
 
By:
/s/ Michael H. Neufeld       Name: Michael H. Neufeld      
Title: President and CEO
              EMPLOYEE               /s/ Michael H.  Neufeld       Michael H. 
Neufeld  

 
 
 
 
 
 
10